Citation Nr: 0406978	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-09 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was clear and unmistakable error in a November 
5, 1979 rating decision wherein the RO denied entitlement to 
service connection for chronic anxiety neurosis.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO).  The RO determined that there was no 
clear and unmistakable error(CUE) in a November 5, 1979 
rating decision wherein the RO denied the claim of 
entitlement to service connection for anxiety neurosis.  That 
issue was subsequently perfected for appeal, and the claim is 
ready for appellate review.  

For purposes of a clarification of the issues, it is noted 
that in an October 1999 rating decision, the evaluation of 
the veteran's service-connected post-traumatic stress 
disorder (PTSD) was increased to a 100 percent total 
disability evaluation effective from August 14, 1997.  The 
appellant's attorney has intermittently characterized the 
veteran's current claim as entitlement to an effective date 
earlier than August 14, 1997 for the grant of the 100 percent 
total disability rating, based upon a claim of CUE.  

The veteran's attorney has acknowledged in the substantive 
appeal that the only basis presented for an earlier effective 
date for the 100 percent total rating was the claim of CUE in 
the November 5, 1979 rating decision.  Given that concession, 
and given further that the success of the earlier effective 
date claim depends exclusively upon a successful outcome to 
the CUE claim, the Board will limit consideration to the CUE 
claim set out above.  In procedural terms, the RO has not 
heretofore addressed the appellant's claim of entitlement to 
an earlier effective date for the grant of the 100 percent 
rating, and as such it is not properly before the Board on 
appeal.  


FINDINGS OF FACT

1.  On November 5, 1979, the RO considered all of the 
evidence of record and denied the appellant's claim of 
entitlement to service connection for an anxiety disorder, 
characterized as anxiety neurosis.  The appellant was 
notified of the decision and of his rights to appeal, but did 
not file a timely notice of disagreement.  

2.  The November 5, 1979, rating decision wherein the RO 
denied the appellant's claim of entitlement to service 
connection for an anxiety disorder, characterized as anxiety 
neurosis, was consistent with the evidence then of record and 
the laws and regulations in effect at that time.  

3.  The November 5, 1979, rating decision does not contain 
any error of fact or law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


CONCLUSION OF LAW

The November 5, 1979, rating decision, wherein the RO denied 
the appellant's claim of entitlement to service connection 
for an anxiety disorder, characterized as anxiety neurosis, 
did not constitute CUE.  38 U.S.C.§ 4005 (1979); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 
(1979); currently 38 C.F.R. §§ 3.104, 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Notify & to Assist

Preliminarily, the Board notes that the United States Court 
of Appeals for Veterans Claims (CAVC) held in Parker v. 
Principi, 15 Vet. App. 407 (2002), that the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable to claims for 
clear and unmistakable error (CUE) in an RO decision.  See 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA does 
not apply to motions for CUE).  As the regulations do not 
provide any rights other than those provided by the Act 
itself, the Board finds that further development is not 
warranted with respect to the CUE claim under either the VCAA 
or the regulations that have been promulgated to implement 
the VCAA.


Contentions

The veteran argues through his attorney that he should be 
entitled to an effective date earlier than August 14, 1997, 
for the grant of a 100 percent disability rating for service-
connected PTSD.  As noted above, they base this argument on 
the threshold claim that there was CUE in a November 5, 1979 
decision wherein the RO denied his claim of entitlement to 
service connection for an anxiety disorder, characterized 
therein as anxiety neurosis.  It was reasoned that if service 
connection had been granted for anxiety neurosis in 1979, the 
veteran's service-connected anxiety disorder, now 
characterized as PTSD, would have been evaluated from that 
earlier 1979 date, establishing in turn, an earlier effective 
date for the grant of the current 100 percent rating.  

With respect to the threshold claim of CUE in the November 5, 
1979 decision wherein the RO denied service connection for 
anxiety neurosis, the veteran's attorney has specifically 
contended that the RO erred by failing at the time to afford 
the veteran the "combat presumption" to which he was 
entitled under 38 U.S.C.A. § 1154(b) (formerly 38 U.S.C.A. 
§ 354(b)).  

In the May 2002 Notice of Disagreement, it was argued that 
"the November 1979 rating decision represented a clear and 
unmistakable error, an error in which reasonable minds could 
not differ, which manifestly changed the outcome of the 
veteran's claim, or in the alternative, a 'grave procedural 
error' [as defined in Hayre v. West, 188 F. 3d 1327 (Fed. 
Cir. 1999)] in that the RO failed to recognize the veteran as 
a combat veteran entitled to the presumptions of 38 U.S.C.A. 
§ 1154 (b)."  Referring to a VA examination that was 
conducted prior to the November 1979 rating decision, the 
veteran's attorney averred that "[H]ad the RO recognized the 
veteran's combat status, service connection would have been 
granted based upon the fact that the evidence of record 
documented incurrence of a nervous condition and a current 
diagnosis of anxiety neurosis related to in-service 
experiences provided by Dr. JKL (initials), MD at the VAMC on 
October 4, 1979."  

It was explained in the substantive appeal that the 1979 
rating decision had determined that "service records are 
void for this condition," when in fact the veteran should 
have been given the benefit of the "presumption of 
incurrence" of an anxiety disorder in service arising from 
his clearly established combat status.  It was argued that 
had the veteran been afforded the presumption of incurrence 
in service of the disorder claimed, the end results would 
have been manifestly different because the RO would have had 
no choice but to either seek further development of the issue 
in order to rebut the presumption of service connection 
(presumably in the form of a nexus opinion) or accept the 
presumption that the veteran's then current anxiety disorder 
had its origin in service.  

The veteran's attorney has elaborated further that the 
current RO would have to look no further for support of the 
proposition that there was CUE in 1979 than the April 1987 
rating decision that ultimately granted service connection 
for PTSD.  It was noted that the 1987 grant was based upon 
the veteran's diagnosis and his documented combat status.  It 
was argued that had the RO in 1979 fully considered the 
veteran's combat status in their adjudication as the RO had 
done in 1987, the veteran's claim would have been granted in 
1979.  In the alternative, it was argued that the failure to 
consider the presumptions afforded to a combat veteran by 
38 U.S.C.A. § 1154 was tantamount to a failure to adjudicate 
the claim, and therefore, the 1979 claim remains pending.  


Criteria

The decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding  . 
. . based on evidence on file at that time and will not be 
subject to revision on the same factual basis . . .."  
38 C.F.R. § 3.104(a) (2003) see also 38 U.S.C.A. 5108 (West 
2002).  The only exception to this rule is when the VA has 
made a "clear and unmistakable error" in its decision.  
38 C.F.R. § 3.105(a) (2003); see also 38 U.S.C.A. § 7103(c) 
(West 2002) (Board may correct "obvious error" on its own 
initiative).  




Under such circumstances, the decision will be reversed or 
amended, and it will have the same effect as if the corrected 
decision had been made on the same date as the reversed or 
amended decision.  38 C.F.R. § 3.105(a).  If this exception 
does not apply, the decision is final and may be reopened 
only upon the presentation of "new and material evidence."  A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected.  38 C.F.R. 
§ 20.1103 (2003).

As detailed above, the veteran has, in fact, set forth a 
challenge to the November 5, 1979 rating decision wherein the 
RO denied his claim of entitlement to service connection for 
anxiety neurosis, claiming that there was CUE in that 
decision such that it should be overturned, and that he 
should be accorded service connection for that disorder 
effective from the date of the claim that precipitated that 
decision.  

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 
(1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A 
determination that there was 'clear and unmistakable error' 
must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell, 3 Vet. App. 
at 314; See Crippen v. Brown, 9 Vet. App. 412, 418 (1996). 

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 




"Clear and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b).  The CAVC has recognized that 
a claimant seeking to obtain retroactive benefits by proving 
that the VA has made a "clear and unmistakable error" has a 
much heavier burden than that placed upon a claimant who 
attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(Recognizing a claimant's "extra-heavy burden" of 
persuasion before the CAVC in a claim of clear and 
unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); See Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  


Analysis

First, it is noted that the November1979 decision found that 
"service records are void for this condition and the first 
mention of the condition is too remote from service for it to 
be service-connected."  The appellant did not file a notice 
of disagreement with that decision and it became final.  
38 U.S.C. § 4005 (1979); 38 C.F.R. § 19.192 (1979); currently 
38 U.S.C.A. 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).

The Board has carefully considered the applicable law and the 
evidence of record at the time of the November 5, 1979, 
rating decision presently challenged, and finds that the 
appellant's contentions regarding the assignment of clear and 
unmistakable (CUE) error are without merit.  





The appellant's principal contention relative to the November 
5, 1979, rating decision was that the RO committed CUE by 
failing to consider the provisions of 38 U.S.C.A. § 354(b) 
[now, 38 U.S.C.A. § 1154(b)] and accord the veteran the 
presumption of the incurrence of the claimed anxiety neurosis 
in service, a presumption that was due to him through that 
statute because of his obvious combat status.  

The veteran's attorney has posed alternative allegations of 
CUE in the November 5, 1979, decision, but these alternative 
theories are clearly founded upon the principle allegation of 
the failure to consider 38 U.S.C.A. § 354(b).  

Specifically, with reference to the holding in Hayre v. West, 
188 F. 3d 1327 (Fed. Cir 1999), it was asserted in the 
alternative that the RO committed a "grave procedural 
error" when it failed to recognize the veteran as a combat 
veteran entitled to the presumptions of 38 U.S.C.A. 
§ 1154 (b).  

Under another theory, the holding in Roberson v. Principi, 
251 F. 3d 1378 (Fed. Cir. 2001) was referenced as standing 
for the proposition that the failure to consider the 
presumptions afforded to a combat veteran by 38 U.S.C.A. 
§ 1154 was tantamount to a failure to adjudicate the claim, 
and therefore, the 1979 claim remains pending.  

The appellant's principal challenge that the RO did not 
consider the veteran's combat status or the provisions of 
38 U.S.C.A. § 354(b), seen in its best light, must be 
considered to be an allegation that both the correct facts, 
as they were known at the time, were not before the 
adjudicator and the statutory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  Essentially, the veteran through 
counsel has argued that had the RO applied the provisions of 
what was then codified as 38 U.S.C. § 354(b) (1983) [now 
codified as 38 U.S.C. § 1154(b)], the RO would have presumed 
service connection for anxiety neurosis since the veteran was 
a combat veteran.  This section stated

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Administrator shall accept as 
sufficient proof of service connection of 
any disease or injury alleged to have 
been incurred in or aggravated by such 
service satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact there is no 
official record of such incurrence or 
aggravation in such service, and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  Service 
connection of such injury or disease may 
be rebutted by clear and convincing 
evidence to the contrary.  The reasons 
for granting or denying service 
connection in each case shall be recorded 
in full.

38 U.S.C. § 354(b) (1983).

The evidence of record in 1979, which was reported in the 
November 5, 1979, rating decision, indicated that the veteran 
was wounded in Vietnam.  Specifically, in the same rating 
decision, the RO considered a companion claim of an increased 
rating for a service-connected shrapnel wound to the knee.  
Further, although the RO did not articulate it in the 
decision, an October 1979 VA psychiatric examination was 
referenced.  In the report of that examination, it was noted 
that the veteran had combat duty in Vietnam wherein he 
incurred various shrapnel wounds.  The veteran's DD Form 214 
shows that he was awarded the Purple Heart and Combat Action 
Ribbon.  Clearly, the RO was aware that the veteran was a 
veteran of combat.  Notwithstanding, the veteran's claim of 
entitlement to service connection for anxiety neurosis, first 
diagnosed in the October 1979 VA examination, was expressly 
denied because service records did not show it and it was too 
remote from service to be service-connected.   

The veteran's attorney has argued that reliance upon 
38 U.S.C.A. § 354(b) would have allowed the RO to presume 
service connection for anxiety neurosis since the veteran had 
been involved in combat.  However, this is an incorrect 
interpretation of the statute.  This statute reduces the 
burden upon a combat veteran in establishing the in-service 
incurrence of an injury or disease.  

In the instant case, it would have permitted the veteran to 
rely upon lay evidence to demonstrate that he experienced 
anxiety amounting to a disease in service, if that evidence 
was consistent with the rigors of his service.  Here, there 
is not, and never was, any dispute that the veteran was in 
combat and had been wounded.  

What was missing was any lay or other evidence, including the 
veteran's own allegations, that he had anxiety neurosis in 
service.  It was the veteran's principal contention that he 
had "nerve problems" that were related to his service-
connected disabilities.  There were no allegations at the 
time relating his "nerve problems" to combat in service.  
Notwithstanding, even if the RO had conceded that the veteran 
had anxiety amounting to a disease in service based upon 
combat, what was still lacking in 1979 was competent evidence 
showing that the veteran's anxiety neurosis was related to 
service.  

The CAVC has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirements of a current disability or a medical 
nexus to service.  In addressing § 1154(b), the CAVC 
explained that the provision of the section "does not provide 
a substitute for medical nexus evidence, but rather serve 
only to reduce the evidentiary burden for combat veterans 
with respect to . . . the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, 13 Vet. App. 188 (1999) (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. App. 
188 (1999) to the extent that the decision might be read as 
establishing by holding or implying in dicta that once a 
combat veteran has established "service connection" under § 
1154(b), his claim may only be denied if the evidence to the 
contrary rises to the level of "clear and convincing" 
evidence)  





Therefore, even if participation in combat had been 
expressed, the RO would still have had a rational basis for 
denying his claim, as the most recent medical evidence of 
record failed to indicate a medical nexus of the claimed 
disability to service.  

Based on the foregoing, the Board finds that the RO had a 
rational basis for its decision.  See Crippen v. Brown, 9 
Vet. App. 412, 422 (1996) (citing Butts v. Brown, 5 Vet. App. 
532, 539 (1993)).

Significantly, the Board notes that the veteran did not file 
his claim for service connection for an anxiety disorder 
until ten years after service separation.  

Therefore, it would not have been unreasonable for the RO to 
conclude that the ten-year gap between discharge from 
military service and the claim was too great to support a 
finding of in-service onset, particularly given the lack of 
medical evidence of an anxiety disorder from military 
discharge in October 1969 and the claim filed in October 
1979.

According to Caluza v. Brown, 7 Vet. App. 498 (1995), 38 
U.S.C.A. § 1154(b) [previously codified as 38 U.S.C.A. § 
354(b)] addresses the question of whether a disease or injury 
was incurred in or aggravated by service; "that is, what 
happened then . . . ." Caluza, 7 Vet. App. at 507.  The 
combat presumption does not deal with the question of whether 
a current disability exists or whether there is a link 
between a current disability and service.  

The CAVC in Caluza noted that the term "service connection" 
as used in 1154(b) refers to proof of incurrence or 
aggravation of a disease or injury in service, and not to the 
legal standard for entitlement to benefits.  Caluza 
specifically noted that section 1154(b) did not create a 
"presumption" of service connection-rather it relaxed the 
evidentiary burden on a combat veteran for showing in-service 
incurrence.  Id. at 508.

The CAVC noted in several subsequent cases that section 
1154(b) relaxes the burden of establishing that a disease or 
injury was incurred in or aggravated by service; it does not 
relax the veteran's burden of establishing, through credible 
medical evidence, the existence of a currently diagnosed 
disability or of a nexus between such a diagnosed disability 
and a disease or injury incurred in or aggravated by service.  
See Brock v. Brown, 10 Vet. App. 155 (1997); Turpen v. Gober, 
10 Vet. App. 536, 539 (1997) [which held that, absent 
medical-nexus evidence there was "no reasonable possibility 
that consideration of section 1154(b) by the Board could have 
changed the outcome of the case on the merits"]; Velez v. 
West, 11 Vet. App. 148 (1998).  

It is clear that section 1154(b) was not meant to eliminate a 
combat veteran's need to show the existence of a currently 
diagnosed disability and its relationship to an injury or 
disease incurred in or aggravated by service.

Therefore, whether or not 38 U.S.C. § 354(b) had been 
applied, the outcome of the decision would not have been 
different -- combat in service was clearly in evidence before 
the RO, but competent evidence of a relationship between the 
veteran's anxiety neurosis and service was not.  Without 
evidence of such a relationship, the claim was denied.  

Since a CUE claim must be outcome determinative, the 
contention concerning 38 U.S.C. § 354(b) does not rise to the 
level of CUE.  Yates v. West, 213 F.3d 1372 (Fed. Cir. 2000).

The RO's November 5, 1979, determination that anxiety 
neurosis was not related to service was based on the medical 
evidence then of record, which did not contain a competent 
opinion of such a relationship.  In particular, there was of 
record the report of the October 1979 VA special psychiatric 
examination of the veteran that was conducted by Dr. JKL 
(initials).  Dr. JKL noted the veteran's service history, 
including his combat duty and diagnosed anxiety neurosis.  
Although the veteran's attorney has asserted otherwise, Dr. 
JKL did not express an opinion that there was a relationship 
between the two.  

The veteran has also argued that if the incurrence of an 
anxiety disorder had been presumed in 1979, VA would have 
been able to determine, presumably through another 
examination, whether there was a nexus between the presumed 
anxiety disorder in service and the current anxiety neurosis.  
The veteran essentially alleges that this breach in the duty 
to assist constituted CUE.  However, an attack on improper 
procedure, such as an alleged failure on the part of the RO 
to assist the veteran in the development of his claim, cannot 
be the basis of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994).  Accordingly, the veteran's contention fails.

The Board further observes that a failure to assist results 
in an incomplete record, but not a necessarily incorrect 
record:

The VA's failure resulted in the creation of an incomplete 
rather than incorrect record.  We have held that "[a] 
determination that there was a 'clear and unmistakable error' 
must be based on the record and law that existed at the time 
of the prior . . . decision."  Russell v. Principi, 3 Vet. 
App. 310, 314 (1992) (en banc). . . .  Since an analysis of 
whether CUE has been committed may only proceed on the 
record, id., evidence that was not part of the record at the 
time of the prior determination may not form the basis of a 
finding that there was an act of clear and unmistakable 
error.

While it is true that an incomplete record may ultimately 
lead to an incorrect determination, it cannot be said that an 
incomplete record is also an incorrect record.  If the facts 
contained in the record are correct, it is not erroneous, 
although not embodying all of the relevant facts.  Rather, an 
incomplete record is just that--incomplete. . . . . an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous.  This is true even 
in the present case where the cause of the record's 
incompleteness is the VA's breach of the duty to assist.  In 
short, the VA's breach of the duty to assist cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record.  As unjust as 
this finding may appear, it is dictated by the law by which 
we are bound.  Caffrey, supra.

In the instant case, Dr. JKL was aware that the veteran had 
engaged in combat and he was aware that he been wounded in 
that combat.  In other words, the record before the physician 
was factually correct.  Despite this knowledge, he still did 
not find a relationship between service and the diagnosed 
anxiety neurosis.

In any event, the argument that the Board should interpret 
evidence of record in 1979, including the October 1979 
examination report, as establishing that there was a 
relationship between the veteran's anxiety neurosis and his 
period of service simply because of the veteran's combat 
status, when the RO did not, is simply asking that the Board 
reweigh or reevaluate the evidence.  The veteran in essence 
wishes the Board to re-examine the evidence and reach a 
different conclusion than that reached by the RO.  However, 
as noted above, such does not amount to a valid claim of CUE.  
See Crippen and Russell, supra.

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  

"Clear and unmistakable error requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).

The evidence of record in October 1979 indicates that the 
veteran had an initial diagnosis of anxiety neurosis 10 years 
following his separation from service.  The RO based its 
decision on that fact.  Although the record showed that the 
veteran experienced combat in service, and the implication 
may have been that he experienced anxiety during those combat 
episodes, the RO's decision cannot be said to undebatably 
erroneous.

The veteran's attorney has argued in the alternative that the 
failure of the RO in 1979 to recognize the veteran's combat 
status and afford him the presumption of incurrence in 
service of the claimed disease was a "grave procedural 
error" under Hayre, supra which rendered the November 5, 
1979, rating action non-final.  This argument appears to have 
more to do with an earlier effective date claim for the grant 
of the 100 percent rating for PTSD, which as discussed in the 
Introduction is based entirely upon the outcome of the CUE 
claim now on appeal, and not properly before the Board.  
However, to the extent that this contention may be 
interpreted as amounting to a CUE argument or is somehow 
otherwise pertinent to the CUE issue which is currently on 
appeal, the Board will now address it.

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this CAVC's case 
law, in cases of grave procedural error, RO or Board 
decisions are not final for purposes of direct appeal. Id. at 
1333.  In Hayre, the United States Court of Appeals for the 
Federal Circuit (CAFC) held that a breach of the duty to 
assist in which VA failed to obtain pertinent service medical 
records specifically requested by the claimant and failed to 
provide the claimant with notice explaining the deficiency is 
a procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision for purposes of 
direct appeal.

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that at 
some point, there is a need for finality within the VA claims 
adjudication process; thus, the tolling of finality should be 
reserved for instances of "grave procedural error"--error 
that may deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  

In Hayre the vitiating error was failure to assist in 
obtaining specifically requested service medical records and 
failure to provide the claimant with notice explaining the 
deficiency.  Here there is no contention that there were 
missing records that were crucial to the claim.

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).

The veteran has argued that the failure of the RO to consider 
38 U.S.C.A. § 354(b) was a grave procedural error.  The Board 
disagrees.  The above case law clearly indicates that the 
Hayre decision is to be read narrowly and not used to find 
grave procedural error in a "garden variety" failure in the 
duty to assist.  None of these apply to the facts at hand 
regarding the 1979 rating decision.  There is no argument 
that the appellant did not receive adequate notice and appeal 
rights as provided in the regulations in effect at that time.  
There is no indication that there were any procedural errors.  
The failure to expressly cite a statute in a decision is not 
CUE and does not rise to the level of grave procedural error 
contemplated by the Court in Hayre.  As such, the tolling-of-
finality doctrine does not apply in this case.

The veteran's attorney has also argued in the alternative 
that the 1979 rating action is non-final pursuant to the 
holding of Roberson v. Principi, 251 F. 3d 1378 (2001).  In 
Roberson, the CAFC held that when a veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of section 3.155(a) has been met and VA must 
consider a total disability rating for compensation purposes 
based on individual unemployability (TDIU).  




VA must determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether a claim is specifically labeled as a 
claim for TDIU.

Roberson is an unsuitable comparison with the instant case.  
The veteran's case does not involve a failure of the RO to 
adjudicate a reasonably raised claim in 1979.  Rather, in 
1979, the veteran had raised a claim for service connection 
for a nervous disorder, which was duly adjudicated by the RO 
and denied in the 1979 rating action.

Finally, it is noted that the veteran has argued through his 
attorney that the ultimate grant of service connection for 
PTSD should be persuasive in demonstrating that there was CUE 
in a prior decision that considered service connection for an 
anxiety disorder.  While the veteran eventually received a 
service connection award for PTSD, that fact does not alter 
the outcome of the CUE claim.  Between the RO's November 5, 
1979 denial and the ultimate grant of service connection for 
PTSD in 1987, the evidence in support of the veteran's claims 
had changed.  

Indeed, one of the reasons for the ultimate grant of service 
connection was the change in the veteran's diagnosis to PTSD.  
This change in diagnosis post-dated the RO's November 5, 
1979, decision.  The presumptions that are accorded to combat 
veteran's when the issue is service connection for PTSD can 
be dispositive.  While the change in diagnosis to PTSD 
resulted in the award of service connection, it was not of 
record at the time of the November 5, 1979, decision.  

A determination that there was a "clear and unmistakable 
error" must be based on the record and law that existed at 
the time of the prior decision, and subsequently-developed 
evidence is not germane to the issue.  See Porter v. Brown, 5 
Vet. App. 233, 235-36 (1993). 


Stripped of extraneous verbiage, the veteran's contentions 
amount to an argument concerning VA's failure in its duty to 
assist and a dispute over how the evidence was weighed by the 
RO.  The CAVC has held on numerous occasions that such cannot 
be considered to be CUE.  In sum, the Board has carefully 
examined the evidence of record in light of the appellant's 
contentions regarding the rating decision at issue.  Having 
done so, the Board finds his contentions are without merit.  

The record in 1979 included the appellant's service and post-
service medical records, and the statement submitted by him 
in pursuit of his claim.  The evidence does not tend to show 
that the correct facts, as they were known at the time, were 
not before the adjudicator or that the statutory provisions 
extant at the time were incorrectly applied.  Based on the 
record and the law that existed at the time, there has been 
no demonstration of "undebatable" error in the rating 
decision made in November 1979.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that CUE was committed by the RO when it denied service 
connection for anxiety neurosis in November 1979.  Crippen v. 
Brown, 9 Vet. App. 412 (1996); Allin v. Brown, 6 Vet. App. 
207 (1994); Olson v. Brown, 5 Vet. App. 430 (1993); Porter v. 
Brown, 5 Vet. App. 233 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).  


ORDER

The November 5, 1979, rating action wherein the RO denied 
entitlement to service connection for an acquired anxiety 
disorder, characterized as chronic anxiety neurosis, not 
having constituted CUE, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



